970 So. 2d 436 (2007)
Rebecca CANCEL and Ernesto Cancel, Appellants,
v.
OLEN PROPERTIES CORP., a Florida corporation; Olen Residential Realty Corp., a foreign corporation; John Doe Corp., Florida corporations; and Jane Doe Corp., foreign corporations, Appellees.
No. 4D06-4582.
District Court of Appeal of Florida, Fourth District.
November 28, 2007.
Rehearing Denied January 4, 2008.
Marlowe J. Blake of Marlowe J. Blake, P.A., Hallandale Beach, for appellants.
Gene Reibman, Fort Lauderdale, for Appellee-Olen Properties Corp.
PER CURIAM.
Cancel sued both Olen Properties and Olen Realty under the Florida Civil Rights Act for incidents arising out of her employment. The trial court granted summary judgment to Olen Properties on grounds *437 that it was not her employer, and that the employer was Olen Realty. Cancel worked for Weston Place apartments as a leasing agent. Olen Realty had registered a fictitious name for Weston Place. Cancel, on the other hand, had documents and other evidence indicative that Olen Properties, in other contexts, had acknowledged being her employer.
The record reflects that Olen Properties has failed to conclusively prove the nonexistence of genuine issues of material fact on whether it was Cancel's employer. Accordingly, we reverse and remand for further proceedings.
STONE, STEVENSON and HAZOURI, JJ., concur.